Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et al. US 2017/0261967.

Regarding claim 1, Shimura teach a control device (12) configured to control a peak-cut operation (Para.0016) of a motor (16-1 to 16-n) for peak cut connected to one and the same power supply path with at least one industrial machine (11), the control device comprising: (Para. 0039)
a data acquisition unit (19) configured to acquire data on at least an operating state of the industrial machine (Para. 0046); 
a learning model storage unit (20) configured to store a learning model (the history of speed changes during acceleration/deceleration and at constant speeds of servo motors for driving the respective manufacturing machines) in which the value of a setting action for a base speed of the motor for peak cut is associated with the operating state of the industrial machine; (Para. 0047) and 
a decision making unit (12) configured to settle the setting action for the base speed of the motor for peak cut based on the data on the operating state of the industrial machine acquired by the data acquisition unit, by using the learning model stored in the learning model storage unit. (Para. 0039-0045)

Regarding claim 2, Shimura teach the control device according to claim 1, wherein the data acquisition unit (19) further acquires data on the base speed of the motor for peak cut, and the control device (12) comprises a learning unit (20) configured to generate a learning model in which the setting action for the base speed of the motor for peak cut is associated with the operating state of the industrial machine. (Para. 0047)

Regarding claim 7, Shimura teach a machine learning device (12) having learned a setting action for a base speed of a motor for peak cut, connected to one and the same power supply (17) path with at least one industrial machine (16-1 to 16-n), in control of a peak-cut operation of the motor for peak cut, the machine learning device comprising: (Para. 0039)
a learning model storage unit (20) configured to store a learning model in which the value of a setting action for a base speed of the motor for peak cut is associated with an operating state of the industrial machine (0047); and 
a decision making unit (12) configured to settle the setting action for the base speed of the motor for peak cut based on the data on the operating state of the industrial machine by using the learning model stored in the learning model storage unit. (Para. 0039-0045)

Regarding claim 8, Shimura teach the machine learning device according to claim 7, further comprising a learning unit configured to generate a learning model in which the setting action for the base speed of the motor for peak cut is associated with the operating state of the industrial machine. (Para. 0047)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. US 2017/0261967 in view of Katsuki US 2017/0090434.

Regarding claim 3, Shimura teach the control device according to claim 2, but do not teach, however Katsuki teach wherein the learning unit identifies a positive reward if supply of regenerative power from the motor for peak cut is sufficient for electric power consumed in the industrial machine or if the set base speed of the motor for peak cut is low and identifies a negative reward if the supply of the regenerative power from the motor for peak cut is insufficient for the electric power consumed in the industrial machine or if the set base speed of the motor for peak cut is high, and the learning unit generates the learning model based on the value of the reward concerned. (Para. 0025-0026)

Regarding claim 4, Shimura teach the control device according to claim 1, but do not teach wherein the learning model is an action value table stored with the value of the setting action for the base speed of the motor for peak cut in association with the operating state of the industrial machine. However, Katsuki teach wherein the learning model is an action value table stored with the value of the setting action for the base speed of the motor for peak cut in association with the operating state of the industrial machine. (Para. 0023….The learning unit 4 updates an action value table based on the rotation number, 0064-0071)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Shimura as per Katsuki, the motivation being that the operating parameters of engine according to engine learning system and engine control system can be adjusted automatically to the desired performance characteristics by machine learning, thus allowing a reduction in working hours for the adjustment of the parameter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. US 2017/0261967 in view of Tamatsu et al. US 2015/0134583.


Regarding claim 5, Shimura teach the control device according to claim 1, but do not teach wherein the learning model is a neural network formed of a multi-layer structure. However, Tamatsu teach wherein the learning model is a neural network formed of a multi-layer structure. (Abstract, Para. 0060)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Shimura as per Tamatsu, the motivation being that the learning apparatus achieves an effect in which a multilayer neural network having sufficient generalization capability is obtained without increase in processing load and the amount of time required for computation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. US 2017/0261967 in view of Onishi et al. US 2017/0300041.

Regarding claim 6, Shimura teach a control system in which a plurality of the control devices according to claim 2 but do not teach that the control devices are connected to one another, the control system being configured so that the result of learning by the learning unit is sharable by the control devices. However, Onishi teach that the control devices are connected to one another, the control system being configured so that the result of learning by the learning unit is sharable by the control devices (Para. 0030)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Shimura as per Onishi, the motivation being that the failure of the machine can be rapidly detected and the machine can be operated efficiently and the production efficiency of the production system can be improved. Thus, the production system can be efficiently operated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846